DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered. Claims 1, 3- 4, 11, 13- 14, 21 are amended, claims 2, 8, 12, 18 are cancelled. Claims 1, 3- 7, 9- 11, 13- 17 and 19- 21 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 1/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended all independent claims, hence examiner believes that the scope has been changed. Examiner has considered a new reference Senju et al. (US Pub. No. 2019/0253930 A1).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 4, 10- 11, 13- 14, 20- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Senju et al. (US Pub. No. 2019/0253930 A1).

	Regarding claim 1, Senju teaches a method of performing, by a server, for performing at least a part of a radio access network (RAN) function (see Fig. 8, controller 6 could be a server here having RAN functionality; see [0061 in context with [0042]]), the method comprising:
(see [0061]… The control part 61A collects the load statuses (i.e. traffic processing information) from the respective virtual network nodes (refer to [0042] a virtual base station (a virtual eNB) 2A, a virtual Serving Gateway (a virtual SGW) 3A, a virtual Packet Data Network Gateway (a virtual PGW) 4A, and a virtual Mobility Management Entity (a virtual MME) 5A are arranged as the virtual devices (virtual network nodes)) and stores the collected load statuses in the load status storage part 60…; further see [0062- 0063]), 
	wherein the traffic processing information comprises information about traffic occurred in the plurality of BSs, and information about at least one hardware resource used for processing the traffic at software components (SCs) virtualizing the RAN function (already discussed above see [0063].. load status storage part 60 stores the load information collected from the virtual network nodes per virtual network node (i.e. amount of traffic occurred per virtual network node), for example. FIG. 9 illustrates an example of the load status information about the virtual network nodes managed by the load status storage part 60 (i.e. see Fig. 9 hardware resource used for processing the traffic at virtual network nodes are shown). The load information about the virtual network nodes is collected at predetermined time intervals (i.e. amount of traffic occurred during each predetermined time intervals) and stored in the load status storage part 60…);
	identifying an amount of traffic occurred during each of time period per an event type based on the traffic processing information (already discussed above; see [0063] The load status storage part 60 stores the load information (i.e. amount of traffic ) collected from the virtual network nodes per virtual network node, for example. FIG. 9 illustrates an example of the load status information about the virtual network nodes managed by the load status storage part 60. The load information (i.e. amount of traffic occurred) about the virtual network nodes is collected at predetermined time intervals (i.e. amount of traffic occurred during each predetermined time intervals) and stored in the load status storage part 60...);
	identifying traffic predicted to occur in a predetermined time, based on the amount of the traffic occurred during each of time period per the event type; adjusting the at least one hardware resource for the SC or the number of the SCs based on the traffic predicted to occur in the predetermined time; here see Fig. 16 and [0103] a second exemplary embodiment will be described. … an NFV management and orchestration (NVF-MANO) apparatus having a VNF management function as a resource management apparatus is arranged in place of the controller 6 (i.e. NVF-MANO can be server here) according to the first exemplary embodiment; now refer to [0105] big data analysis part 300 analyzes, for example, the real-time load statuses of the individual virtual network nodes and the load fluctuation over time in the past and transmits the analysis result to the NFV-MANO 310. The NFV-MANO 310 determines distribution of the resources to the individual virtual network nodes based on the analysis result from the big data analysis part 300; now refer to [0118] and Fig. 18 an example of fluctuation of the load of a virtual network node. The load status of an individual node is expected to fluctuate over time. The above big data analysis part 300 may store the load fluctuation status of an individual virtual node in a memory for a certain period, analyze the fluctuation status, and predict when the load of the virtual network node will exceed a threshold next. The big data analysis part 300 may notify the NFV-MANO 310 of the prediction result. In this way, it is possible to cause the NFV-MANO 310 to perform resource allocation in view of the future load increase; further refer to [0107- 0111] in context with [0105]… the NFV-MANO 310 includes an NFV orchestrator 311, a VNF management part 312, and a virtual infrastructure management part 313. The NFV orchestrator 311 controls the VNF management part 312 and the virtual infrastructure management part 313; see [0107]; now refer to [0108] the virtual infrastructure management part 313 uses physical resources such as the above NFVI-PoPs (i.e. hardware resource; see [0106]) to establish a virtual infrastructure such as virtual computing, virtual storage, and virtual network resources on a virtualization layer 70 and provides the VNF management part 312 with the established virtual infrastructure. The virtual infrastructure management part 313 corresponds to the virtualized infrastructure manager (VIM) in Non-Patent Literatures 1 and 2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Senju with the different teachings/embodiments to make system more effective and reliable wherein greater way resources can be utilized/managed to carry out reliable communication in the communication system.

	Regarding claim 3, Senju teaches as per claim 1, wherein the obtaining of the traffic processing information comprises receiving the traffic processing information from the plurality of BSs or an external device connected to the server (already discussed above see [0061]… The control part 61A collects the load statuses (i.e. traffic processing information) from the respective virtual network nodes (refer to [0042] a virtual base station (a virtual eNB) 2A, a virtual Serving Gateway (a virtual SGW) 3A, a virtual Packet Data Network Gateway (a virtual PGW) 4A, and a virtual Mobility Management Entity (a virtual MME) 5A are arranged as the virtual devices (virtual network nodes)) and stores the collected load statuses in the load status storage part 60…; further see [0062- 0063]). 

	Regarding claim 4, Senju teaches as per claim 1, wherein the adjusting comprises: increasing the number of the SCs when an amount of the traffic to occur in the plurality of BSs is to increase, and decreasing the number of the SCs when an amount of the traffic to occur in the plurality of BSs is to decrease; see [0065, 0115- 0117] about increase; further see [0098- 0099] about decrease.

	Regarding Claim 10, Senju teaches as per claim 1, wherein the SC comprises at least one of a container or a virtual machine (VM); already discussed above refer to [0107- 0111] in context with [0105]… the NFV-MANO 310 includes an NFV orchestrator 311, a VNF management part 312, and a virtual infrastructure management part 313. The NFV orchestrator 311 controls the VNF management part 312 and the virtual infrastructure management part 313; see [0107]; now refer to [0108] the virtual infrastructure management part 313 uses physical resources such as the above NFVI-PoPs (i.e. hardware resource; see [0106]) to establish a virtual infrastructure such as virtual computing, virtual storage, and virtual network resources on a virtualization layer 70 and provides the VNF management part 312 with 

	Regarding claim 1, Senju teaches a server for performing at least a part of a radio access network (RAN) function, the server comprising: a transceiver; a memory storing one or more instructions; and at least one processor configured to execute the one or more instructions stored in the memory to (see Fig. 8, controller 6 could be a server here having RAN functionality; see [0061 in context with [0042]]), the method comprising:
	Obtain traffic processing information about a plurality of base stations (BSs) connected to the server (see [0061]… The control part 61A collects the load statuses (i.e. traffic processing information) from the respective virtual network nodes (refer to [0042] a virtual base station (a virtual eNB) 2A, a virtual Serving Gateway (a virtual SGW) 3A, a virtual Packet Data Network Gateway (a virtual PGW) 4A, and a virtual Mobility Management Entity (a virtual MME) 5A are arranged as the virtual devices (virtual network nodes)) and stores the collected load statuses in the load status storage part 60…; further see [0062- 0063]), 
	wherein the traffic processing information comprises information about traffic occurred in the plurality of BSs, and information about at least one hardware resource used for processing the traffic at software components (SCs) virtualizing the RAN function (already discussed above see [0063].. load status storage part 60 stores the load information collected from the virtual network nodes per virtual network node (i.e. amount of traffic occurred per virtual network node), for example. FIG. 9 illustrates an example of the load status information about the virtual network nodes managed by the load status storage part 60 (i.e. see Fig. 9 hardware resource used for processing the traffic at virtual network nodes are shown). The load information about the virtual network nodes is collected at predetermined time intervals (i.e. amount of traffic occurred during each predetermined time intervals) and stored in the load status storage part 60…);
	identify an amount of traffic occurred during each of time period per an event type based on the traffic processing information (already discussed above; see [0063] The load status storage part 60 stores the load information (i.e. amount of traffic occurred) collected from the virtual network nodes per virtual network node, for example. FIG. 9 illustrates an example of the load status information about the virtual network nodes managed by the load status storage part 60. The load information (i.e. amount of traffic occurred) about the virtual network nodes is collected at predetermined time intervals (i.e. amount of traffic occurred during each predetermined time intervals) and stored in the load status storage part 60...);
	identify traffic predicted to occur in a predetermined time, based on the amount of the traffic occurred during each of time period per the event type; adjust the at least one hardware resource for the SC or the number of the SCs based on the traffic predicted to occur in the predetermined time; here see Fig. 16 and [0103] a second exemplary embodiment will be described. … an NFV management and orchestration (NVF-MANO) apparatus having a VNF management function as a resource management apparatus is arranged in place of the controller 6 (i.e. NVF-MANO can be server here) according to the first exemplary embodiment; now refer to [0105] big data analysis part 300 analyzes, for example, the real-time load statuses of the individual virtual network nodes and the load fluctuation over time in the past and transmits the analysis result to the NFV-MANO 310. The NFV-MANO 310 determines distribution of the resources to the individual virtual network nodes based on the analysis result from the big data analysis part 300; now refer to [0118] and Fig. 18 an example of fluctuation of the load of a virtual network node. The load status of an individual node is expected to fluctuate over time. The above big data analysis part 300 may store the load fluctuation status of an individual virtual node in a memory for a certain period, analyze the fluctuation status, and predict when the load of the virtual network node will exceed a threshold next. The big data analysis part 300 may notify the NFV-MANO 310 of the prediction result. In this way, it is possible to cause the NFV-MANO 310 to perform resource allocation in view of the future load increase; further refer to [0107- 0111] in context with [0105]… the NFV-MANO 310 includes an NFV orchestrator 311, a VNF management part 312, and a virtual infrastructure management part 313. The NFV orchestrator 311 controls the VNF management part 312 and the virtual infrastructure management part 313; see [0107]; now refer to [0108] the virtual infrastructure management part 313 uses physical resources such as the above NFVI-PoPs (i.e. hardware resource; see [0106]) to establish a virtual infrastructure such as virtual computing, virtual storage, and virtual network resources on a virtualization layer 70 and provides the VNF management part 312 with the established virtual infrastructure. The virtual infrastructure management part 313 corresponds to the virtualized infrastructure 

	Regarding claim 13, Senju teaches as per claim 11, wherein the obtaining of the traffic processing information comprises receiving the traffic processing information from the plurality of BSs or an external device connected to the server (already discussed above see [0061]… The control part 61A collects the load statuses (i.e. traffic processing information) from the respective virtual network nodes (refer to [0042] a virtual base station (a virtual eNB) 2A, a virtual Serving Gateway (a virtual SGW) 3A, a virtual Packet Data Network Gateway (a virtual PGW) 4A, and a virtual Mobility Management Entity (a virtual MME) 5A are arranged as the virtual devices (virtual network nodes)) and stores the collected load statuses in the load status storage part 60…; further see [0062- 0063]).

	Regarding claim 14, Senju teaches as per claim 11, wherein the at least one processor is further configured to execute the one or more instructions to: increase the number of the SCs when an amount of the traffic to occur in the plurality of BSs is to increase, and decrease the number of the SCs when an amount of the traffic to occur in the plurality of BSs is to decrease; see [0065, 0115- 0117] about increase; further see [0098- 0099] about decrease.

	Regarding Claim 20, Senju teaches as per claim 11, wherein the SC comprises at least one of a container or a virtual machine (VM); already discussed above refer to [0107- 0111] in context with [0105]… the NFV-MANO 310 includes an NFV orchestrator 311, a VNF management part 312, and a virtual infrastructure management part 313. The NFV orchestrator 311 controls the VNF management part 312 and the virtual infrastructure management part 313; see [0107]; now refer to [0108] the virtual infrastructure management part 313 uses physical resources such as the above NFVI-PoPs (i.e. hardware resource; see [0106]) to establish a virtual infrastructure such as virtual computing, virtual storage, and virtual network resources on a virtualization layer 70 and provides the VNF management part 312 with the established virtual infrastructure. The virtual infrastructure management part 313 corresponds to the virtualized infrastructure manager (VIM) in Non-Patent Literatures 1 and 2.

	Regarding claim 21, Senju teaches a computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a program, which when executed by a server, causes to perform a method of performing at least a part of a radio access network (RAN) function, the method comprising (see Fig. 8, controller 6 could be a server here having RAN functionality; see [0061 in context with [0042]]):
	Obtaining traffic processing information about a plurality of base stations (BSs) connected to the server (see [0061]… The control part 61A collects the load statuses (i.e. traffic processing information) from the respective virtual network nodes (refer to [0042] a virtual base station (a virtual eNB) 2A, a virtual Serving Gateway (a virtual SGW) 3A, a virtual Packet Data Network Gateway (a virtual PGW) 4A, and a virtual Mobility Management Entity (a virtual MME) 5A are arranged as the virtual devices (virtual network nodes)) and stores the collected load statuses in the load status storage part 60…; further see [0062- 0063]), 
	wherein the traffic processing information comprises information about traffic occurred in the plurality of BSs, and information about at least one hardware resource used for processing the traffic at software components (SCs) virtualizing the RAN function (already discussed above see [0063].. load status storage part 60 stores the load information collected from the virtual network nodes per virtual network node (i.e. amount of traffic occurred per virtual network node), for example. FIG. 9 illustrates an example of the load status information about the virtual network nodes managed by the load status storage part 60 (i.e. see Fig. 9 hardware resource used for processing the traffic at virtual network nodes are shown). The load information about the virtual network nodes is collected at predetermined time intervals (i.e. amount of traffic occurred during each predetermined time intervals) and stored in the load status storage part 60…);
	identifying an amount of traffic occurred during each of time period per an event type based on the traffic processing information (already discussed above; see [0063] The load status storage part 60 stores the load information (i.e. amount of traffic occurred) collected from the virtual network nodes per virtual network node, for example. FIG. 9 illustrates an example of the load status information about the virtual (i.e. amount of traffic occurred) about the virtual network nodes is collected at predetermined time intervals (i.e. amount of traffic occurred during each predetermined time intervals) and stored in the load status storage part 60...);
	identifying traffic predicted to occur in a predetermined time, based on the amount of the traffic occurred during each of time period per the event type; adjusting the at least one hardware resource for the SC or the number of the SCs based on the traffic predicted to occur in the predetermined time; here see Fig. 16 and [0103] a second exemplary embodiment will be described. … an NFV management and orchestration (NVF-MANO) apparatus having a VNF management function as a resource management apparatus is arranged in place of the controller 6 (i.e. NVF-MANO can be server here) according to the first exemplary embodiment; now refer to [0105] big data analysis part 300 analyzes, for example, the real-time load statuses of the individual virtual network nodes and the load fluctuation over time in the past and transmits the analysis result to the NFV-MANO 310. The NFV-MANO 310 determines distribution of the resources to the individual virtual network nodes based on the analysis result from the big data analysis part 300; now refer to [0118] and Fig. 18 an example of fluctuation of the load of a virtual network node. The load status of an individual node is expected to fluctuate over time. The above big data analysis part 300 may store the load fluctuation status of an individual virtual node in a memory for a certain period, analyze the fluctuation status, and predict when the load of the virtual network node will exceed a threshold next. The big data analysis part 300 may notify the NFV-MANO 310 of the prediction result. In this way, it is perform resource allocation in view of the future load increase; further refer to [0107- 0111] in context with [0105]… the NFV-MANO 310 includes an NFV orchestrator 311, a VNF management part 312, and a virtual infrastructure management part 313. The NFV orchestrator 311 controls the VNF management part 312 and the virtual infrastructure management part 313; see [0107]; now refer to [0108] the virtual infrastructure management part 313 uses physical resources such as the above NFVI-PoPs (i.e. hardware resource; see [0106]) to establish a virtual infrastructure such as virtual computing, virtual storage, and virtual network resources on a virtualization layer 70 and provides the VNF management part 312 with the established virtual infrastructure. The virtual infrastructure management part 313 corresponds to the virtualized infrastructure manager (VIM) in Non-Patent Literatures 1 and 2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Senju with the different teachings/embodiments to make system more effective and reliable wherein greater way resources can be utilized/managed to carry out reliable communication in the communication system.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Senju et al. (US Pub. No. 2019/0253930 A1) in view of Koizumi (US Pub. No. 2017/0264500 A1), hereafter Koi.

	Regarding Claim 5, Senju teaches as per claim 1, but silent regards to wherein the adjusting comprises adjusting the number of the SCs in a unit of a package changes the number of the node instances 32 to match with the estimated number of scales, when the node 31 does not operate yet, the node instances 32 of the node 31 are generated by the estimated number of scales, and the node 31 is operated, [0004], control to increase (scale-out) or decrease (scale-in) a parallel number of virtualized node instances in the node can be performed for each node (~where the node instances 32 are the software components and the node 31 is the package).  It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Koi with the teachings of Senju to make system more standardized. Having a mechanism wherein the adjusting comprises adjusting the number of the SCs in a unit of a package comprising a plurality of SCs; greater way standardized approach can be carried out in the communication system.

	Regarding Claim 15, Senju teaches as per claim 11, but silent regards to adjust the number of the SCs in a unit of a package comprising a plurality of SCs; however Koi teaches in  [0089], Fig. 6, when the number of node instances 32 operating with respect to the node 31 is different from the estimated number of scales, the control apparatus 70 changes the number of the node instances 32 to match with the estimated number of scales, when the node 31 does not operate yet, the node instances 32 of the node 31 are generated by the estimated number of scales, and the node 31 is operated, [0004], control to increase (scale-out) or decrease (scale-in) a parallel number of .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Senju et al. (US Pub. No. 2019/0253930 A1) in view of Saha et al (US 2015/0358248) and in further view of Navarro et al. (US Pub. No. 2015/0131468 A1), hereafter Nava.

	Regarding claim 6, Senju teaches as per claim 1, Senju teaches controlling the number of virtual node instances based on estimated input traffic ([0063- 0065]), but Senju fails to teach about wherein the obtaining of the information about the traffic to occur comprises: identifying a pattern of an amount of traffic which has occurred in each of time-frequency resource domains, based on the traffic processing information; and obtaining information about traffic to occur in a particular time-frequency resource domain, based on the pattern of the amount of the traffic; however Saha states in in [0141], Fig. 5, S20 the OSS 30 sends control information containing traffic pattern information or traffic mix information of communications conducted in the communication network, such as a periodic traffic profile or the like, to the VNF orchestrator 50 conducts a processing for selecting at least one suitable VNF for usage in the communication network, selection is based, for example, on a comparison of parameters derived from the control information (i.e. traffic pattern, HW resources) and corresponding parameters indicated in the data sets, which are provided e.g. in the VNF description types, orchestrator has monitored in the past a network behaviour and/or is continuously monitoring the network behavior, the orchestrator is able to predict what type of VNF is to be instantiated, for example at a certain point in time, when the network behaviour shows at a certain daytime an increased demand for UP traffic, the VNFs being instantiated or to be instantiated can be selected and/or configured so as to satisfy this requirement. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Saha with the teachings of Senju to make system more effective. Having a mechanism wherein identifying a pattern of an amount of traffic which has occurred in resource domains, based on the traffic processing information; and obtaining information about traffic to occur in a particular resource domain, based on the pattern of the amount of the traffic; greater way traffic estimation/adaption in resources can be carried out in the communication system. But Senju is silent regarding time-frequency resources; however Nava states in [0033] regarding… the profile is a snapshot that describes: operation of the access point, its WiFi neighbourhood and the traffic patterns generated by the client computing devices connected thereto. Preferably, a profile is generated every certain time-frequency (i.e. t.sub.profileFreq seconds). It would have been obvious to one with ordinary skill, in the 

	Regarding claim 16, Senju teaches as per claim 11, Senju teaches controlling the number of virtual node instances based on estimated input traffic ([0063- 0065]), but Senju fails to teach about identifying a pattern of an amount of traffic which has occurred in each of time-frequency resource domains, based on the traffic processing information; and obtaining information about traffic to occur in a particular time-frequency resource domain, based on the pattern of the amount of the traffic; however Saha states in in [0141], Fig. 5, S20 the OSS 30 sends control information containing traffic pattern information or traffic mix information of communications conducted in the communication network, such as a periodic traffic profile or the like, to the VNF orchestrator 50, [0143-0144], Fig. 5, S50 VNF orchestrator 50 conducts a processing for selecting at least one suitable VNF for usage in the communication network, selection is based, for example, on a comparison of parameters derived from the control information (i.e. traffic pattern, HW resources) and corresponding parameters indicated in the data sets, which are provided e.g. in the VNF description types, orchestrator has monitored in the past a network behaviour and/or is continuously monitoring the network behavior, the orchestrator is able to predict what type of VNF is to be instantiated, for example at a certain point in time, when the network behaviour shows at a certain daytime an increased demand for UP traffic, the VNFs being instantiated or to be instantiated can be selected and/or configured so as to satisfy this requirement. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Saha with the teachings of Senju to make system more effective. Having a mechanism about identifying a pattern of an amount of traffic which has occurred in resource domains, based on the traffic processing information; and obtaining information about traffic to occur in a particular resource domain, based on the pattern of the amount of the traffic; greater way traffic estimation/adaption in resources can be carried out in the communication system. But Senju is silent regarding time-frequency resources; however Nava states in [0033] regarding… the profile is a snapshot that describes: operation of the access point, its WiFi neighbourhood and the traffic patterns generated by the client computing devices connected thereto. Preferably, a profile is generated every certain time-frequency (i.e. t.sub.profileFreq seconds). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Nava with the teachings of Senju in view of Saha to make system more effective. Having a mechanism wherein resources can be specified in time-frequency instances; greater way more reliable/accurate way traffic estimation can be carried out in the communication system.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Senju et al. (US Pub. No. 2019/0253930 A1) in view of Saha et al (US 2015/0358248).

	Regarding Claim 7, Senju teaches as per claim 1; but fails to teach wherein the adjusting comprises: when an amount of traffic to occur in a particular RAN function is increased, increasing a resource of a SC to perform a RAN function, and when an amount of traffic to occur in the particular RAN function is decreased, decreasing the resource of the SC to perform the RAN function.
However Saha teaches in [0144], Fig. 5, S50, orchestrator has monitored in the past a network behaviour and/or is continuously monitoring the network behaviour, the orchestrator is able to predict what type of VNF is to be instantiated, for example at a certain point in time, when the network behaviour shows at a certain daytime an increased demand for UP traffic, the VNFs being instantiated or to be instantiated can be selected and/or configured so as to satisfy this requirement, [0146], Fig. 5, S60, VNF orchestrator 50 conducts an instantiation process, i.e. takes the necessary actions to adjust the VNF amount and type of instantiations, by instructing the VNF infrastructure manager 55 to set up the selected VNF in the virtualization infrastructure (~scaling), [0104], for scaling in the virtualization infrastructure, such as e.g. a DC, the number of VMs used to run a specific network functions may be increased (or in other words scaled out) or decreased (or in other words scaled in), [0159], according to a possible increase of decrease of the traffic amount per traffic type, the VNF can then be scaled independently per GW type).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Saha with the teachings of Senju to make system more effective. Having a mechanism 

	Regarding Claim 17, Senju teaches as per claim 11; but fails to teach about when an amount of traffic to occur in a particular RAN function is increased, increasing a resource of a SC to perform a RAN function, and when an amount of traffic to occur in the particular RAN function is decreased, decreasing the resource of the SC to perform the RAN function.
However Saha teaches in [0144], Fig. 5, S50, orchestrator has monitored in the past a network behaviour and/or is continuously monitoring the network behaviour, the orchestrator is able to predict what type of VNF is to be instantiated, for example at a certain point in time, when the network behaviour shows at a certain daytime an increased demand for UP traffic, the VNFs being instantiated or to be instantiated can be selected and/or configured so as to satisfy this requirement, [0146], Fig. 5, S60, VNF orchestrator 50 conducts an instantiation process, i.e. takes the necessary actions to adjust the VNF amount and type of instantiations, by instructing the VNF infrastructure manager 55 to set up the selected VNF in the virtualization infrastructure (~scaling), [0104], for scaling in the virtualization infrastructure, such as e.g. a DC, the number of VMs used to run a specific network functions may be increased (or in other words 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Saha with the teachings of Senju to make system more effective. Having a mechanism about when an amount of traffic to occur in a particular RAN function is increased, increasing a resource of a SC to perform a RAN function, and when an amount of traffic to occur in the particular RAN function is decreased, decreasing the resource of the SC to perform the RAN function; greater way resource allocation/management/control can be effectively carried out in the communication system.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Senju et al. (US Pub. No. 2019/0253930 A1) in view of Ellis et al (US 2017/0295066).

	Regarding Claim 9, Senju teaches as per claim 1, regarding adjusting resources to virtualize a network function ([0063- 0065]), but fails to teach wherein the RAN function comprises at least one of a physical (PHY) layer function, a medium access control (MAC) layer function, a radio link control (RLC) layer function, or a packet data convergence protocol (PDCP) layer function; however Ellis teaches wherein the RAN function comprises at least one of a physical (PHY) layer function, a medium access control (MAC) layer function, a radio link control (RLC) layer function, or a packet data convergence protocol (PDCP) layer function; see [0034].. network infrastructure 

	Regarding Claim 19, Senju teaches as per claim 11, regarding adjusting resources to virtualize a network function ([0063- 0065]), but fails to teach wherein the RAN function comprises at least one of a physical (PHY) layer function, a medium access control (MAC) layer function, a radio link control (RLC) layer function, or a packet data convergence protocol (PDCP) layer function; however Ellis teaches wherein the RAN function comprises at least one of a physical (PHY) layer function, a medium 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468